Citation Nr: 1046416	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-08 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at the Watertown Memorial Hospital, in 
Watertown, Wisconsin, from April 6, 2006, to April 10, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and June 2006 denials of a claim for 
payment or reimbursement of expenses incurred at a private 
facility by the William S. Middleton Memorial Veterans Hospital 
(VAMC) in Madison, Wisconsin.  


REMAND

The Veteran is claiming entitlement to payment or reimbursement 
of private medical expenses incurred from April 6, 2006, to April 
10, 2006, for treatment at a non-VA medical facility.  The 
evidence shows, in relevant part, that on April 6, 2010, the 
Veteran presented to the emergency room of the Watertown Memorial 
Hospital in Watertown, Wisconsin, with complaints of substernal 
chest tightness and pressure.  He was admitted to the intensive 
care unit for monitoring.  An echocardiogram was performed and 
the Veteran was diagnosed with acute coronary syndrome, coronary 
artery disease, and ischemic cardiomyopathy, among other things.  
A cardiologist opined that the Veteran should undergo a cardiac 
catheterization.  On April 10, 2006, the Veteran was transferred 
to the Madison VAMC for a cardiac catheterization.  

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, VA 
must reimburse a Veteran for reasonable value of emergency 
treatment furnished in a non-VA facility, or in lieu of that, 
make payment directly to a hospital or other health care provider 
that furnished such treatment on behalf of the Veteran under the 
authority so long as certain statutory and regulatory 
requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & 
Supp. 2010).

In this case, the VAMC adjudicated the Veteran's right to 
reimbursement under the provisions of the Veterans Millennium 
Health Care and Benefits Act (Act), Pub. L. 106-117, codified at 
38 U.S.C.A. § 1725.  Under 38 U.S.C.A. § 1725,  reimbursement of 
the reasonable value of emergency treatment furnished in a 
non-Department facility is to be made to those veterans who are 
active Department health-care participants (enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally liable 
for such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728, so long as the provisions of 38 
C.F.R. § 17.1002 are met.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002 (2010). 

The VAMC denied the Veteran's claim for reimbursement for 
unauthorized medical expenses upon a finding that he had not 
received VA care or services within the 24-month period preceding 
his April 6, 2006, Watertown Memorial Hospital treatment.  See 38 
U.S.C.A § 1725(b)(2)(B) (providing that to be eligible for 
reimbursement, "the veteran received care under this chapter [38 
USCS §§ 1702 et seq.] within the 24-month period preceding the 
furnishing of such emergency treatment.").  The Veteran does not 
disagree with the VAMC's finding in that regard, although he does 
express his dissatisfaction with the statutory provisions 
requiring treatment in the prior 24-month period, especially in 
the case of healthy veterans.  Rather, the Veteran, through his 
representative, appears to argue that he is entitled to 
reimbursement for the unauthorized medical expenses incurred at 
the Watertown Memorial Hospital under the provisions of 38 
U.S.C.A. § 1728.

In general, to establish eligibility for payment or reimbursement 
of medical expenses incurred at a non-VA facility under 38 
U.S.C.A. § 1728, there must be a showing that:

      (a)  Care or services not previously authorized were 
rendered to a veteran in need of such care of services:

      (1) For an adjudicated service-connected disability;
(2) For a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability;
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability . . .;
(4) For any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C.[A.] ch[apter] 
31 and who is medically determined to be in need of 
hospital care or medical services for reasons set 
forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. § 17.120 (2010); see 38 U.S.C.A. § 1728; Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  Failure to satisfy any of the 
three criteria listed above precludes VA from paying unauthorized 
medical expenses incurred at a private facility.  Zimick, 11 Vet. 
App. at 49; see Malone v. Gober, 10 Vet. App. 539, 542 (1997).

A review of the August 2006 statement of the case (SOC) reveals 
that the Veteran is service connected for a disability of the 
skeletal system and varicose veins, evaluated as noncompensably 
disabling.  Despite this acknowledgment, there is no evidence to 
suggest that the Veteran's claim for reimbursement of 
unauthorized medical expenses was considered under the provisions 
of 38 U.S.C.A. § 1728.  Accordingly, a remand is required for the 
VAMC to consider the Veteran's claim under 38 U.S.C.A. § 1728 in 
the first instance.  This is particularly so given the 
appellant's arguments regarding his service-connected varicose 
veins.

The Veteran states that he is service connected for a disability 
of the skeletal system and varicose veins and submits that all 
veins ultimately connect to the heart and related arteries and 
veins.  Because reimbursement for private medical expenses under 
38 U.S.C.A. § 1728 depends, in part, on whether the unauthorized 
care or services were rendered for an adjudicated service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, the issue turns, in part, on 
whether the Veteran's April 2006 private hospital treatment was 
for, or associated with, his service-connected disability.  The 
Board finds that these are medical questions that should be 
answered by a medical professional.  Accordingly, on remand, the 
VAMC should secure a medical opinion by a VA physician on the 
question of whether the Veteran's treatment from April 6, 2006, 
to April 10, 2006, was rendered for an adjudicated service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  The Board notes that because the 
exact nature of the Veteran's service-connected disability is 
unclear from the evidence provided to the Board in the Medical 
Administration Services (MAS) file, the VAMC should obtain a copy 
of the latest rating decision showing all of the Veteran's 
service connected disabilities and disability ratings assigned, 
to include under which diagnostic codes, and associate it with 
the MAS file.

The VA physician should also conduct a review of the evidence of 
record and provide a determination of whether the Veteran's care 
was emergent, whether he was stable for transfer and when, 
whether a VA or other Federal facility was available that could 
provide the necessary treatment, and whether it would have been 
feasible to transfer him to such a facility in this case.  The 
physician must provide a rationale for any opinion reached.  A 
conclusory statement is not sufficient in this case as a medical 
determination is required and the basis for the medical 
determination must be included.  See Bellezza v. Principi, 16 
Vet. App. 145, 149 ((2002).

The Board also notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2010)), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The VCAA also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Here, the Veteran was provided with a VCAA-notice letter in 
August 2006.  Because this was after the VAMC's initial 
adjudication of the Veteran's claim, it does not comply with the 
timing-of-notice requirements.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (VCAA notice should be provided to a 
claimant before the initial RO decision on a claim).  Further, 
with regard to the evidence necessary to substantiate the 
Veteran's claims, the August 2006 letter informs him only that he 
should submit evidence showing that he received VA treatment or 
care in the 24 months prior to his April 6, 2006, private 
emergency room visit.  As 38 U.S.C.A. § 1725 contains several 
requirements that must be met in order to establish entitlement 
to reimbursement of unauthorized medical expenses, notice on only 
one requirement erroneously assumes that had the Veteran been 
able to produce that evidence, his claim would have been granted.  
Further, the letter provides no information on how to 
substantiate a reimbursement claim under 38 U.S.C.A. § 1728.  
Accordingly, the Board finds that the August 2006 VCAA-notice 
letter is inadequate under the facts of this case.  Accordingly, 
on remand the Veteran should be issued a new VCAA-notice letter 
that informs him fully of the information and evidence necessary 
to substantiate a medical expenses reimbursement claim pursuant 
to the current versions of 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 
1728.

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should send to the 
Veteran a new VCAA notice letter.  The 
letter should specifically notify him 
of the information and evidence 
necessary to substantiate his claim 
for reimbursement or payment of 
unauthorized medical expenses under 
both 38 U.S.C.A. §§ 1725 and 1728.  
The letter should explain fully the 
several different elements that must 
be met in order for the Veteran to 
prevail on his claim under each 
provision.  The Veteran should be 
given an opportunity to respond to the 
notice, and any additional information 
or evidence received should be 
associated with the file.

2.  The VAMC should obtain a copy of 
the latest rating decision showing all 
of the Veteran's service-connected 
disabilities and disability ratings 
assigned, to include under which 
diagnostic codes, and associate it 
with the file.

3.  After the above-requested 
development has been completed, the 
VAMC must refer the matter to a VA 
physician for a determination of 
whether the Veteran's hospital care 
was rendered for an adjudicated 
service-connected disability or for a 
nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability.  The file, and a 
copy of this remand, must be provided 
to and reviewed by the VA physician.  

The physician should also render an 
opinion on whether the Veteran's care 
was emergent, whether he was stable 
for transfer and when, whether a VA or 
other Federal facility was available 
that could provide the necessary 
treatment, and whether it would have 
been feasible to transfer him to such 
a facility in this case.  The 
physician must provide a rationale for 
each opinion reached.  As noted, 
conclusory statements or use of a form 
with circled reasons, without 
explanation, is not acceptable.  

4.  After undertaking any other 
development deemed appropriate, the 
VAMC should adjudicate the Veteran's 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  If the disposition of the 
claim remains unfavorable, the VAMC 
should furnish the Veteran with a 
supplemental statement of the case 
that provides notice of the applicable 
statutory and regulatory provisions 
and afford him an opportunity to 
respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

